Citation Nr: 1019439	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  07-15 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral congenital fusion of both wrists.

2.  Entitlement to service connection for bilateral 
congenital fusion of both wrists.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from October 1989 
to October 1993.  She also served in the reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In January 2010, the Veteran appeared before the undersigned 
Veterans Law Judge for a Travel Board hearing.  A transcript 
of that hearing is of record.  

At her hearing, the Veteran submitted additional evidence 
with a waiver of initial RO consideration of the evidence.  
It was also agreed at the hearing that the record would be 
held open so that additional evidence might be submitted.  In 
April 2010, the Veteran submitted additional evidence in 
support of her claim.


FINDINGS OF FACT

1.  An October 1993 rating decision denied entitlement to 
service connection for bilateral congenital fusion of both 
wrists due to the absence of a medical finding that the 
Veteran's congenital disorder was aggravated by service.  In 
the absence of a timely appeal, the October 1993 rating 
decision is final.

2.  The evidence submitted since the October 1993 rating 
decision raises a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

New and material evidence to reopen a claim of entitlement to 
service connection for bilateral congenital fusion of both 
wrists has been received. 38 U.S.C.A. §§ 5103A(d)(2)(f), 
5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
October 2006 prior to the initial decision of the information 
and evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, what part VA will attempt to 
obtain, and how disability ratings and effective dates are 
assigned.  See 38 C.F.R. § 3.159(b)(1).  The October 2006 
letter also informed the Veteran of the reason her prior 
claim was denied and of what type evidence would meet the 
standard of new and material evidence.  The October 2006 
correspondence complied with all VCAA notice requirements.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim. 38 C.F.R. § 3.159(c).  The Veteran was provided every 
meaningful opportunity to participate in the adjudication of 
her claim.  In sum, there is no evidence of any VA error in 
notifying or assisting her that reasonably affects the 
fairness of this adjudication.  Thus, the Board may address 
the merits of the appeal without prejudice to the Veteran.

Analysis
 
VA received the Veteran's original claim of entitlement to 
service connection for a bilateral congenital fusion of both 
wrists in October 1993.  An October 1993 rating decision 
denied the claim finding that the Veteran's bilateral wrist 
fusion was a congenital defect, and that an acquired wrist 
disorder was not incurred or aggravated by her military 
service.  A November 1993 letter notified the Veteran of the 
decision.  The claims file contains nothing to indicate she 
did not receive the November 1993 decision letter, or any 
record that the U.S. Postal Service returned it to VA as 
undeliverable.  Nor is there any record of the Veteran having 
submitted a timely Notice of Disagreement with that decision.  
Thus, the October 1993 rating decision is final and binding 
on the Veteran. 
 
Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA. 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is 
determined that new and material evidence has been submitted, 
the claim must be reopened and considered on the merits.  See 
generally Elkins v. West, 12 Vet. App. 209 (1999). 
 
The United States Court of Appeals for Veterans Claims has 
further held that, in determining whether evidence is new and 
material, the credibility of the new evidence is, 
preliminarily, to be presumed.  If the additional evidence 
presents a reasonable possibility that the claim could be 
allowed, the claim is accordingly reopened and the ultimate 
credibility or weight that is accorded such evidence is 
ascertained as a question of fact.  38 C.F.R. § 3.156; Justus 
v. Principi, 3 Vet. App. 510 (1992). 

In July 2006, the Veteran submitted a claim for her bilateral 
wrist condition which the RO interpreted to indicate a 
request to reopen her claim for service connection for a 
bilateral congenital fusion of both wrists.  A December 2006 
rating action noted that the Veteran had not submitted any 
evidence concerning bilateral congenital fusion of both 
wrists, and the claim to reopen was therefore denied.  

Review of the claims file reveals that additional evidence 
has been added in support of the Veteran's claim since her 
October 1993 rating decision.  This evidence includes VA 
medical center treatment records dated between November 2006 
and January 2009, duplicate copies of service treatment 
records, statements made by the Veteran, letters from the 
Veteran's co-workers, transcripts from the claimant's 
February 2008 Decision Review Officer hearing and her January 
2010 Travel Board Hearing, and April 2009 left and right 
wrist x-ray reports.  In April 2010, the Veteran also added 
additional VA medical center treatment records and private x-
ray and neurology examination notes dated in February and 
March 2010.  

The Board notes that all of the evidence, with the exception 
of the duplicate service treatment records, submitted in 
support of the Veteran's claim is new.  The Board 
additionally finds that evidence submitted by the Veteran in 
April 2010, is material as it raises the reasonable 
possibility of substantiating the Veteran's claim.  

The new evidence contains undated VA medical center treatment 
notes printed in December 2009 which noted that the Veteran 
probably had tendonitis and degenerative joint disease.  
Additionally submitted were February 2010 x-ray reports which 
noted that the Veteran's x-rays demonstrated mild associated 
degenerative changes at the wrist joint. The Veteran's 
assertion that she currently has a diagnosis of additional 
wrist disorders beyond her congenital bilateral wrist fusion 
is supported by this medical evidence.  

The Veteran's October 1993 rating decision denied the 
Veteran's claim finding that her wrist disorder was a 
congenital defect, and that an acquired wrist disorder was 
not incurred or aggravated by her military service.   The 
Board finds that the evidence  submitted since the Veteran's 
October 1993 rating decision provides a reasonable 
possibility of substantiating her claim as it demonstrates 
the possibility that the Veteran had a superimposed wrist 
disability beyond her congenital condition.  Thus, the claim 
is reopened.

ORDER

New and material evidence has been received to reopen a claim 
for service connection for a bilateral congenital fusion of 
both wrists.  


REMAND

The Veteran contends that she either incurred an acquired 
wrist disorder in-service, or, in the alternative, that a 
congenital wrist defect manifested by bone fusion was 
aggravated by a superimposed acquired bilateral wrist 
disorder in service.  

Post-service treatment records include x-ray reports which 
demonstrate that left wrist bones may be fused.  See April 
2009 VA medical center x-ray reports; February 2010 x-ray 
reports from Scott and White.  There are no contemporaneous 
like findings relative to the appellant's right wrist.  The 
denial of service connection is based in part on a finding of 
a congenital defect of both wrists.  Hence, a clinical 
finding that the right wrist does not show evidence of a 
congenital defect must be entered.  As such, the Veteran's 
wrists must be examined and x-rayed so that a final 
determination may be made as to whether she has congenital 
fusion of bones in both wrists, and whether any current 
acquired wrist disorder is due to service.

The Veteran has not been afforded a VA examination to 
determine the nature and etiology of her wrist condition(s).  
In this case, the evidence of record warrants an examination 
so that it may be determined whether the Veteran's current 
disorder, to include tendonitis, was incurred or aggravated 
in service.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action 
to secure any records which have not been 
previously secured for inclusion in the 
claims file.  All attempts to secure this 
evidence must be documented in the claims 
file.  If the RO cannot locate any 
identified records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
Veteran of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.  Thereafter, the RO should schedule the 
Veteran for an orthopedic examination by a 
physician to evaluate the etiology of any 
wrist disorder.  The claims folder is to 
be provided to the physician for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the physician, to include 
x-ray studies, must be accomplished and 
all clinical findings must be reported in 
detail.  The physician must determine 
whether the Veteran has a congenital 
defect affecting both or only one wrist.  
After a full examination and review of the 
claims file, the physician must also opine 
whether it is at least as likely as not, 
i.e., is there at least a 50/50 chance, 
that tendonitis or any other diagnosed 
acquired wrist disorder found is related 
to service.

If a bilateral wrist disorder is found to 
have existed prior to the appellant's 
active duty service, the examiner must 
opine whether it is at least as likely as 
not that any acquired wrist disorder, as 
opposed to a congenital wrist defect, was 
aggravated in-service beyond its natural 
progress.  If a wrist disorder, other than 
a congenital defect, is found to have 
existed prior to service, to the extent 
possible, the examiner must provide an 
opinion as to the approximate baseline 
level of severity of the wrist disorder 
before the onset of aggravation.

In preparing the opinion the examining 
physician must note the following terms:

*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" 
means 50 percent or more.
*	"It is not at least as likely as not" 
means less than a 50 percent chance.
*	"It is not due to" means 100 percent 
assurance of non relationship.

If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining 
physician must specifically explain why the 
cause of any diagnosed wrist disorder is 
unknowable.

The examiner must append a copy of their 
curriculum vitae to the examination report.

3.  The RO is to advise the Veteran that 
it is her responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for an ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
claimant and her representative an 
appropriate supplemental statement of the 
case that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


